DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “forming a base contact plug extending vertically beneath a wordline and the array of base contact pillars”, as recited in claims 1 and 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. See 112 rejection below for clarification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 10 recite “forming a base contact plug extending vertically beneath a wordline and the array of base contact pillars”, however the original as-filed specification does not support that the base contact plug extends beneath both a wordline and an array of base contact pillars. Figures 24A – 24C and 25, along with ¶ [0043] and [0047] - [0051] above the base contact pillars 18 and below the wordline 82. Therefore, the specification discloses the base contact plug extending vertically beneath the wordline 82 and vertically above the array of base contact pillars 18, and not vertically beneath both the wordline 82 and the array of base contact pillars 18. Therefore independent claims 1 and 10 are found to not comply with the written description requirement, and present new matter. Claims 2 – 9 and 12 – 13 depend from claims 1 and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 14 – 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellizzer et al. (US 2007/0254446 A1, prior art of record) in view of Lowrey (US 5,328,810, prior art of record) and Burns et al. (US Patent No. 6,077,745, prior art of record).
Regarding claim 14, Pellizzer discloses a method of forming vertical bipolar junction transistors (e.g. figures 1 – 11), the method comprising: 
forming a regular array of base contact pillars (e.g. base contact pillars 66/68, ¶ [0026] – [0028]) and a regular array of emitter contact pillars (e.g. emitter contact pillars 64/68/73d, ¶ [0026] – [0028]); 
forming a vertical first level base contact plug, wherein a single first level base contact plug is in electrical contact with only two base contact pillars (e.g. vertical first level base contact plug 73c/83, whereby single first level base contact plug 83 is seen in figure 9 to be in electrical with only two base contact pillars 66/68 through wordline WL, ¶ [0034]. The Examiner notes that regarding the number of base contact pillars in electrical contact with the base contact pug, it has been held that a prima facie case of obviousness exists for elimination of elements, change in size, and optimization of the amount of 
forming a wordline directly above the vertical first level base contact plug (as seen in figure 9, wordline WL is in contact with and directly above the vertical first level base contact plug 83/73c, ¶ [0034]); and
forming a storage element above the regular array of base contact pillars and the regular array of emitter contact pillars (e.g. storage element 78/79, ¶ [0031], which is seen to be above (higher) than the base contact pillars 66/68/73c and the emitter contact pillars 64/68/73d), wherein forming the regular array of base contact pillars and the regular array of emitting contact pillars includes:
forming one or more shallow trench isolation regions (e.g. figure 1, shallow trench isolation regions 45, ¶ [0015], or figures 2 – 10, shallow trench isolation regions 54, ¶ [0018]).
Pellizzer is silent with respect to disclosing the base contact pillars and the emitter contact pillars each having a width below a minimum lithographical resolution, F, where F is a minimum lithographical resolution of a lithographic system used to form the electronic device.
Lowery discloses pillars each having a width below a minimum lithographical resolution, F, where F is a minimum lithographical resolution of a lithographic system used to form the electronic device (e.g. as seen in figures 1 – 11, the pillars 101 of figure 11 have a width below a 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Burns such that the base contact pillars and the emitter contact pillars each having a width below a minimum lithographical resolution, F, where F is a minimum lithographical resolution of a lithographic system used to form the electronic device since it was known in the art to reduce the width of the pillars in the claimed manner by using a pitch doubling method, as taught by Lowery. One would have been motivated to use such a method in order to reduce the overall size of the device and facilitate greater package density and cost reduction in the manufacture of the devices of Pellizzer.
Pellizzer is also silent with respect to disclosing forming one or more sub-lithographic features over an etch stop layer, forming the one or more trench isolation regions through the etch stop layer using the sub-lithographic features, and chemical mechanical polishing to remove an excess of a shallow trench isolation material using the etch stop layer as a stop.
Burns discloses forming one or more shallow trench isolation regions through an etch stop layer (e.g. figure 13, shallow trench isolation regions 210 through etch stop layer 290, col. 9, lines 39 – 40), and chemical mechanic polishing to remove an excess of a shallow trench isolation material using the etch stop layer as a stop (e.g. as disclosed in col. 10, lines 29 – 34 and seen with respect to figure 9).
Lowrey discloses forming one or more sub-lithographic features over an etch stop layer (e.g. figure 1, sub-lithographic features 13 over analogous etch stop layer 11, col. 5, line 62 – col. 6, line 13. The Examiner notes that both Burns and Lowrey discloses the interpreted etch stop layer to be a nitride layer).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Pellizzer to include forming one or more sub-lithographic features over an etch stop layer, forming the one or more trench isolation regions through the etch stop layer using the sub-lithographic features, and chemical mechanical polishing to remove an excess of a shallow trench isolation material using the etch stop layer as a stop since Pellizzer discloses forming shallow trench isolation regions, and Burns in view of Lowrey disclose forming shallow trench isolation regions by forming one or more sub-lithographic features over an etch stop layer, forming the one or more trench isolation regions through the etch stop layer using the sub-lithographic features (i.e. the sub-lithographic features of Lowrey are used to form the patterned etch stop layer, which is used to form the trench isolation regions, and therefore ultimately the sub-lithographic features are used to form the trench isolation regions), and chemical mechanical polishing to remove an excess of a shallow trench isolation material using the etch stop layer as a stop. One would have been motivated to modify the method of Pellizzer in the claimed manner since it 

Regarding claim 15, Pellizzer in view of Lowrey and Burns disclose the method of claim 14, further comprising forming a number of word lines above the storage element (Pellizzer: figure 9 shows word lines “WL” above the storage element 78/79, ¶ [0034]).

Regarding claim 16, Pellizzer in view of Lowrey and Burns disclose the method of claim 14, as cited above. Pellizzer and Lowrey are silent with respect to disclosing forming a first set of shallow trench isolation regions extending at least to a first region, and forming a second set of shallow trench isolation regions which do not extend to the first region, the first region being a common collector, the second set of shallow trench isolation regions being formed substantially perpendicular to the first set of shallow trench isolation regions.
Burns discloses an analogous method and device (e.g. figures 8 and 12 – 14), comprising forming a first set of shallow trench isolation regions extending at least to a first region (trenches 210 within p-type doped region 235), and forming a second set of shallow trench isolation regions which do not extend to the first region (trenches 430), the first region being a common collector (p-type material in a p-n-p stack of materials considered to the second set of shallow trench isolation regions being formed substantially perpendicular to the first set of shallow trench isolation regions (as seen in figure 8, 210 and 430 are perpendicular).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Pellizzer in view of Lowrey and Burns to include forming a first set of shallow trench isolation regions extending at least to a first region, and forming a second set of shallow trench isolation regions which do not extend to the first region, the first region being a common collector, the second set of shallow trench isolation regions being formed substantially perpendicular to the first set of shallow trench isolation regions, since Pellizzer discloses forming an array of vertical transistors (as seen in figure 3, and figures 8 – 11), and Burns discloses forming an array of vertical transistors such that they are formed by forming a first set of shallow trench isolation regions extending at least to a first region, and forming a second set of shallow trench isolation regions which do not extend to the first region, the first region being a common collector, the second set of shallow trench isolation regions being formed substantially perpendicular to the first set of shallow trench isolation regions. One would have been motivated to modify Pellizzer in the claimed manner, as taught by Burns, in order to create an array of separated, vertically oriented transistors within a small area.

Regarding claim 17, Pellizzer in view of Lowrey and Burns disclose the method of claim 16, further comprising doping the first region (e.g. as disclosed in col. 8, lines 23 – 30 of Burns)

Regarding claim 18, Pellizzer in view of Lowrey and Burns disclose the method of claim 14, further comprising forming the regular array of base contact pillars and the regular array of emitter contact pillars to share a common collector (Pellizzer: e.g. common collector formed by layers 46 and 47 under layer 48, as clarified in figure 8, ¶ [0015]).

Regarding claim 19, Pellizzer in view of Lowrey and Burns disclose the method of claim 14, as cited above. Pellizzer and Lowrey are silent with respect to disclosing defining the regular array of base contact pillars and the regular array of emitter contact pillars by forming a first set of substantially parallel trenches in a first direction and forming a second set of substantially parallel trenches in a second direction that is approximately perpendicular to the first direction.
Burns discloses an analogous method and device (e.g. figures 8 and 12 – 14), comprising defining the regular array of base contact pillars and the regular array of emitter contact pillars (Fig. 8, pillars of various semiconductor material protruding from substrate 235; protrusions of semiconductor material at the stage of manufacture in Fig. 8 is considered to have sufficient structure to meet the instant intended use or functional language by forming a first set of substantially parallel trenches in a first direction (trenches 210) and forming a second set of substantially parallel trenches in a second direction that is approximately perpendicular to the first direction (trenches 430, seen in figure 8 to be perpendicular to trenches 210).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Pellizzer in view of Lowrey and Burns to include defining the regular array of base contact pillars and the regular array of emitter contact pillars by forming a first set of substantially parallel trenches in a first direction and forming a second set of substantially parallel trenches in a second direction that is approximately perpendicular to the first direction, since Pellizzer discloses forming an array of vertical transistors (as seen in figure 3, and figures 8 – 11), and Burns discloses forming an array of vertical transistors such that they are formed by defining the regular array of base contact pillars and the regular array of emitter contact pillars by forming a first set of substantially parallel trenches in a first direction and forming a second set of substantially parallel trenches in a second direction that is approximately perpendicular to the first direction. One would have been motivated to modify Pellizzer in the claimed manner, as taught by Burns, in order to create an array of separated, vertically oriented transistors within a small area.

Regarding claim 20, Pellizzer in view of Lowrey and Burns disclose the method of claim 14, further comprising separating each row of the emitter contact pillars from an adjacent row by forming a shallow trench isolation region therebetween (Pellizzer: e.g. as seen in figure 13, portion 64 of emitter contact pillars are separated from adjacent row by a shallow trench isolation 45, ¶ [0015]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot in view of the new grounds of rejection.

Applicant's arguments filed March 1, 2021 with respect to independent claim 14 have been fully considered but they are not persuasive. At present, the prior art of Pellizzer et al. (US 2007/0254446 A1, prior art of record) in view of Lowrey (US 5,328,810, prior art of record) and Burns et al. (US Patent No. 6,077,745, prior art of record) remains commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111]. The Applicants have amended claim 14 to recite “forming a wordline directly above the vertical first level base contact plug”, and argue that the prior art of Pellizzer does not teach such a limitation. The Examiner respectfully disagrees. As cited above with respect to claim 14, the Examiner submits that Pellizzer shows in figure 9 a vertical first level base contact plug comprising elements 73c and 83. Further, the figure shows wordline “WL” to be directly above and contacting portion 83 of the interpreted .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        April 2, 2021